      Case: 1:11-cv-05426 Document #: 306 Filed: 04/17/19 Page 1 of 1 PageID #:9669



                      IN THE UNITED STATES DISTRICT COURT
                                    FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 The Black & Decker Corporation, et al. ,

 Plaintiff(s),

 v.                                                  Case No. 11-cv-5426
                                                     Judge Robert M. Dow
 Positec USA Inc. ,

 Defendant(s).

                                            ORDER

Status hearing held. Defendant’s motion for summary judgment is due 5/31/2019; Plaintiff’s
response is due 6/28/2019; Defendant’s reply is due 7/26/2019. Parties are given up to and
including 30 pages for opening and response briefs and 15 pages for the reply brief.

:05




Date: 4/17/2019                                    /s/ Judge Dow
